Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ arguments filed March 22, 2021 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
On page 10, Applicant’s interview summary, filed March 22, 2021, is acknowledge.
On page 11, Applicant’s argument via claim amendment directed to claims 19 and 20 overcomes the rejection under 35 U.S.C. 112(b).
On page 11, Applicant’s argument via claim amendment directed to claims 1, 4, 6, 9, 13, and 15 overcomes the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., (U.S. Publication No. 2014/0149353 hereinafter “Lee”).
On page 11, Applicant’s argument via claim amendment directed to claims 2, 10, 19, and 20 overcomes the rejection under 35 U.S.C. 103 as being being unpatentable over Lee et al. (U.S. Publication No. 2014/0149353, hereinafter “Lee”), as applied to claims 1, 4, 6, 9, 13, and 15, in further view of Gerken (U.S. Patent No. 5,729,744, hereinafter “Gerken”).
On page 11, Applicant’s argument via claim amendment directed to claims 3 and 11 overcomes the rejection under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 2014/0149353, hereinafter “Lee”), as applied to claims 1, 4, 6, 9, 13, and 15, in further view of Eggebraaten et al. (U.S. Publication No. 2008/0005077, hereafter “Eggebraaten”).

On page 11, Applicant’s argument via claim amendment directed to claims 7, 8, 16, and 18 overcomes the rejection under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 
On page 11, Applicant’s argument via claim amendment directed to claim 12 overcomes the rejection under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 2014/0149353, hereinafter “Lee”) in view of Eggebraaten et al. (U.S. Publication No. 2008/0005077, hereafter “Eggebraaten”), as applied to claims 1, 3, 4, 6, 9, 11, 13, and 15, in further view of Kiessig et al. (U.S. Publication No. 2005/0027757, hereafter “Kiessig”).
On page 12, Applicant’s argument via claim amendment directed to claim 17 overcomes the rejection under 35 U.S.C. 103 as being allegedly unpatentable over Lee et al. (U.S. Publication No. 2014/0149353, hereinafter “Lee”), as applied to claims 1, 4, 6, 9, 13, and 15 above, in further view of Johnson et al. (U.S. Patent No. 5,813,009, hereafter “Johnson”).
On page 12-14, Applicant argues Lee in view of Gerken does not disclose store a first local version field for each sequential version of the plurality of sequential version; and a replication manager including instructions stored in at least one memory and executable by at least one processor to: read the plurality of sequential versions corresponding to the versioned data object; read the persistent version field for each sequential version of the plurality of sequential versions; and transfer the plurality of sequential versions and the persistent version field for each sequential version of the plurality of sequential versions to a second object data store.  Applicant’s argument has been found to be persuasive and the argued limitation has been addressed with the citation of Anglin et al. as discussed below.
Claims 1-20, filed March 22, 2021, are examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 9, 10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee hereafter, US 2014/0149353 A1) in view of Anglin et al. (Anglin hereafter, US 2017/0032006 A1).
Claims 1, Lee discloses a system, comprising:
a first object data store configured to include a first plurality of versioned data objects, wherein a versioned data object of the first plurality of versioned data objects includes a plurality of sequential versions corresponding to the versioned data object (page 3, [0041], e.g. database transactions are executed resulting in storage of versions of a record in database tables, page 2, [0030], e.g. stored as a version timestamp for a version of a record…a second record may be stored in Table #2); and
a version control manager associated with the first object data store, wherein the version control manager includes instructions stored in at least one memory and executable by at least one processor to:

determine, in response to creation of each sequential version of the plurality of sequential versions, a creation timestamp for each sequential version of the plurality of sequential versions (page 3, [0030], e.g. timestamp); and store a persistent version field for each sequential version of the plurality of sequential versions (page 2, [0030], e.g. stored as a version timestamp for a version of a record…a second record may be stored in Table #2).
However, Lee does not disclose store a first local version field for each sequential version of the plurality of sequential version; and a replication manager including instructions stored in at least one memory and executable by at least one processor to:
read the plurality of sequential versions corresponding to the versioned data object;

versions; and transfer the plurality of sequential versions and the persistent version field for each sequential version of the plurality of sequential versions to a second object data store.
Anglin discloses store a first local version field for each sequential version of the plurality of sequential version (page 1, [0017], e.g. source server 104a and target server 104b maintain versions of one or more data objects as defined in the object information 200a and 200b, respectively.  Versions maintained in source server has been interpreted as local version); and a replication manager (page 1, [0016], e.g. a source replication manager) including instructions stored in at least one memory and executable by at least one processor to:
read the plurality of sequential versions corresponding to the versioned data object (page 2, [0029], e.g. A loop of operations is then performed for each unreplicated version of the object, from a newest one to oldest, i.e., LIFO. If (at block 316) the unreplicated version satisfies the age limit of the target retention policy 114b′, which is also satisfied if there is no age limit, then if (at block 318) there is a target retention number limit, then the number of versions to replicate is incremented (at block 320). If (at block 322) the number to replicate at the source does not exceed the target retention number limit of the target retention policy 114b′, then the version of the object is replicated (at block 324) to the target storage 110b. If (at block 318) there is no target retention limit after the target age limit has been satisfied, then control proceeds to block 324 to replicate the object.  The operation cited above suggests a reading of the object version informattion);
read the persistent version field for each sequential version of the plurality of sequential versions (page 2, [0019], e.g. source server 104a may obtain the target object information 200b and retention policy 114b by querying the target server 104b or by the target server 104b forwarding such information when there are changes to the target retention policy 114b and target object information 200b, and [0027], e.g. an instance of object information 200, that may be maintained in the source 200a and target 200b object information. The object information 200, may indicate an object identifier (ID) 202, a version number 204 of the object 202, indication 206 that the version is active or inactive, and for the 200a a replication field 208 indicating whether the version 204 of the object 202 has been replicated to the target server 104b.  The cited persistent version field is consistent with the persistent field 534 of the instant specification page 26, [0067]); and 
transfer the plurality of sequential versions and the persistent version field for each sequential version of the plurality of sequential versions to a second object data store (page 1, [0004], e.g. methods used to transfer data to a remote location include physically transporting tapes containing copies of the data from the source site to the disaster recovery site, electronically transmitting the data (TSM export/import) or using hardware replication of the source site disk storage to create a mirror of the data, page 1, [0014], e.g. techniques for replicating versions of an object from a source storage to a target storage and expiring the versions on the source storage using a source retention policy and target retention policy specifying different source and target retention number of versions that may be maintained on the source and target storages).
Anglin discloses an invention to address the need to for improved techniques for replicating objects from one server to another (page 1, [0005]).  One of ordinary skill in the art at the time of the invention would have been motivated by Anglin to improve the method of Lee for replicating objects from one server to another.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Lee with the replication manager of Anglin to to address the need to for improved techniques for replicating objects from one server to another.
Claim 2, Lee in view of Anglin discloses wherein the second object data store is configured to assign, in an order in which the plurality of sequential versions are received by the second object data store, a second local version field for each sequential version of the plurality of sequential versions (Anglin, Figures 6-8).
Claim 4, Lee in view of Anglin discloses the version control manager further includes instructions executable to:
generate, responsive to a delete event, a delete marker sequential version in the plurality of sequential versions, wherein the persistent version field for the delete marker includes a delete timestamp value 
Claim 6, Lee in view of Anglin discloses the persistent version field for each sequential version of the plurality of sequential versions includes:
a unique version identifier for a selected sequential version (Lee, page 3, [0031], e.g. commit sequence number (CID)(; and the creation timestamp for the selected sequential version (Lee, page 3, [0034], e.g. the global minimum timestamp…the record version {A, 10} in Table #1).
Claim 10, Lee in view of Anglin discloses receiving, in the second object data store, the plurality of sequential versions in a different order than an original order that the plurality of sequential versions were stored in the first object data store; and assigning, in the second object data store and in the different order, a second local version field for each sequential version of the plurality of sequential versions (Anglin, Figures 6-8).
Claim 9, 13, and 15 Lee in view of Anglin discloses a method for implementing the above cited system.
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee hereafter, US 2014/0149353 A1) in view of Anglin et al. (Anglin hereafter, US 2017/0032006 A1), as applied to claims 1, 2, 4, 6, 9, 10, 13, and 15 above, in further view of Eggebraaten et al. (Eggebraaten hereafter, US 2008/0005077 A1).
Claim 3, Lee in view of Anglin discloses the version control manager further includes instructions executable to:
read the persistent version field for each sequential version of the plurality of sequential versions (page 3, [0032], e.g. ReadCID).  However, Lee does not disclose determine, based on the persistent version field, a most recent version from the plurality of sequential versions; and return the most recent version from the plurality of sequential versions.
Eggebraaten discloses determine, based on the persistent version field, a most recent version from the plurality of sequential versions (pages 4-5, [0050], e.g. the use of an encoded version column ensures that 

Eggebraaten discloses an invention to address the need for an improved and more efficient technique for maintaining older records containing data within a database in the presence of updated records (page 1, [0008]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Eggebraaten for an improvement with the versioning system of Lee in view of Anglin.  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Lee in view of Anglin with the version transferring of Eggebraaten for an improved and more efficient technique for maintaining older records containing data within a database in the presence of updated records.
Claim 11, Lee in view of Anglin and Eggebraaten discloses a method and system as implemented above.

Claims 7, 8, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee hereafter, US 2014/0149353 A1) in view of Anglin et al. (Anglin hereafter, US 2017/0032006 A1), as applied to claims 1, 2, 4, 6, 9, 10, 13, and 15 above, in further view of McHugh et al. (McHugh hereafter, US 8,533,170 B1).
Claim 7, Lee in view of Anglin discloses the claimed invention except for the limitation of the persistent version field for each sequential version of the plurality of sequential versions further includes: a data object name of the versioned data object; and a data bucket name of a data bucket containing the plurality of sequential versions for the versioned data object.  McHugh discloses the persistent version field for each sequential version of the plurality of sequential versions further includes: a data object name of the versioned data object; and a data bucket name of a data bucket containing the plurality of sequential versions for the versioned data object (column 3, lines 1-4, e.g. an object may be uniquely identified within a bucket by the combination of a user key (e.g., an object name) and a version identifier (or version-id)).  

Claim 8, Lee in view of Anglin and McHugh discloses storing a persistent version field for each sequential version of the plurality of sequential versions comprises storing the persistent version field for each sequential version of the plurality of sequential versions in an associated object data source selected from:
a first metadata store for the first object data store; and object data tags stored with each of the plurality of sequential versions in the first object data store (column 2, line 63, to column 3, line 5, e.g. he stored objects may include object data and/or metadata. For example, each object may include a data object portion, and a metadata portion (which may include default metadata and/or versioning related metadata). As noted above, in some embodiments, an object may be uniquely identified within a bucket by the combination of a user key (e.g., an object name) and a version identifier (or version-id). Key--A key is an identifier for an object within a bucket. In some embodiments, every object in a bucket may have exactly one key, and the combination of a bucket, key, and version identifier may uniquely identify each object stored in the storage system).  It is noted that “an object name” has been interpreted as the claimed tag.
Claims 16 and 18, Lee in view of Anglin and McHugh discloses a method and system as implemented above.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee hereafter, US 2014/0149353 A1) in view of Anglin et al. (Anglin hereafter, US 2017/0032006 A1) and Eggebraaten .
Claim 12, Lee in view of Anglin and Eggebraaten discloses the claim invention except for the limitation of wrapper function call.  Kiessig disclose a version management may be based on opening, saving, and changing of files (Abstract) wherein the transaction wrapper calls an exclusive begin method inside the volume manager that calls a write lock acquire on the lock object that's used for the normal transactions. This has the effect of letting all of the normal transactions that are in progress complete, at which point in time, that session gains exclusive access to the database, and it can then complete its transaction without fear of interference from other sessions (page 10, [0108]).
Kiessig discloses an invention to address an existing need for a file management system with improved performance such that the need for copies is limited. Furthermore, a need exists for a file management system that maintains information about copies of files so that its use and relationship to other files can be easily determined (page 1, [0007]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Kiessig for an improvement with the versioning system of Lee in view of Anglin and Eggebraaten.  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Lee in view of Anglin and Eggebraaten with the version transferring of Kiessig that reduces memory usage for improved performance.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee hereafter, US 2014/0149353 A1) in view of Anglin et al. (Anglin hereafter, US 2017/0032006 A1), as applied to claims 1, 2, 4, 6, 9, 10, 13, and 15 above, in further view of Johnson et al. (Johnson hereafter, US 5,813,009 A).
Claim 17, Lee in view of Anglin discloses the claimed invention except for “responsive to a disaster event…”  Johnson discloses version management is used to control/reduce multiple iterations of electronic data which may be resident within an organization, across applicable hardware and software platforms and physical and geographic locations, both for primary use and copies maintained for backup purposes. Copies of electronic information which are maintained (e.g. backup copies maintained on-site 
Johnson discloses an invention that help improve overall system performance (column 19, lines 13-14).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Johnson to improve the overall system performance of Lee in view of Anglin.  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Lee in view of Anglin with the version transferring of Johnson to improve the overall system performance.
CONCLUSION
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152